Citation Nr: 1227950	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-06 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post medial meniscus tear, left knee, with popliteal cyst.

2.  Entitlement to an initial rating in excess of 10 percent for status post medial meniscus tear, right knee, with chondral defect and popliteal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a hearing before a Veterans Law Judge in August 2012.  Prior to the hearing, the Veteran indicated a desire to withdraw his appeal.   


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his appeal in signed correspondence received by the Board in August 2012.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an initial rating in excess of 10 percent for status post medial meniscus tear, left knee, with popliteal cyst have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an initial rating in excess of 10 percent for status post medial meniscus tear, right knee, with chondral defect and popliteal cyst have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In an August 2012 written statement, the Veteran expressed intent to withdraw the issues of entitlement to an initial rating in excess of 10 percent for status post medial meniscus tear, left knee, with popliteal cyst; and entitlement to an initial rating in excess of 10 percent for status post medial meniscus tear, right knee, with chondral defect and popliteal cyst.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The claim of entitlement to an initial rating in excess of 10 percent for status post medial meniscus tear, left knee, with popliteal cyst is dismissed.  

The claim of entitlement to an initial rating in excess of 10 percent for status post medial meniscus tear, right knee, with chondral defect and popliteal cyst is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


